Porter, J.
(dissenting): The appellant’s objections to the instructions are not based upon the theory that it is negligence per se to step from a moving car. The complaint is that the instruction given should not have been substituted for the one requested, and that it brought into the case the question of contributory negligence, and, in effect, charged that although the jury believed from the evidence that the car had not stopped when the plaintiff attempted to alight, she. could recover, unless in the opinion of the jury under all the circumstances her act in stepping from the moving car was negligence, and, in addition, that it was the proximate cause of her injury. As a matter of law, she could recover only by establishing that the defendant negligently started the car after it had stopped and while she was attempting to alight. The specific and only negligence alleged is that the car “came to a standstill” at or near the usual place for passengers to get off, and that while plaintiff was in the act of getting off the defendant carelessly and negligently started the car suddenly forward and caused her to fall. In actions of this kind it has been repeatedly declared that the plaintiff must recover upon the specific acts of negligence complained of and no other. (Telle v. Rapid Transit Rly. Co., 50 Kan. 455, 31 Pac. 1076; S. K. Rly. Co. v. Griffith, 54 Kan. 428, 38 Pac. 478; St. John v. Berry, 63 Kan. 775, 66 Pac. 1031; Planing-mill Co. v. Baker, 74 Kan. 120, 85 Pac. 1016.)
Contributory negligence was not pleaded, nor was it injected into the case by the instruction requested. The instruction asked was based upon the evidence of a number of witnesses, including a fellow passenger of plaintiff, who testified that plaintiff got off the car before it stopped and against the express warning of -the conductor. In the recent case of Behen v. Street Railway Co., 85 Kan. 491, 118 Pac. 73, the plaintiff claimed to have been injured in the same manner, and a similar *226instruction was complained of. Solely because the defendant had set up the plea of contributory negligence, and offered proof in support of such defense, we held that it had invited the instruction and that the giving of it was therefore not reversible error. In the case at bar where the facts were alike in every respect the defense was a general denial; and the defendant was clearly entitled to an instruction that plaintiff could not recover if the jury believed from the evidence that as. a matter of fact she was injured by stepping from the car before it stopped. If she did this she could not recover, irrespective of whether her act was negligence perse, or negligence in any sense, and regardless of whether it was the proximate cause of her injury; because unless the car had stopped and started suddenly forward while she was in the act of stepping from it the company was not negligent. It is not negligence for a street-car company to keep its cars moving to the end of their destination. In the absence of negligence on the part of the defendant the plaintiff certainly was not entitled to recover merely because the jury,might be willing to say under the circumstances that she was not negligent in stepping from the car, or because, as every one knows, it is not negligence perse to step from a moving car. The following excerpt from appellant’s brief will demonstrate that appellant is not claiming that to step from a moving car is negligence perse:
“The defendant had the right to have the legal effect of the state of facts for which it contended simply and sharply defined to the jury and hence asked the instruction which it did. It is to no purpose to say that it is not always negligence to step from a moving car. Such a proposition is in nowise involved in the consideration of the rejection of the instruction asked. The plaintiff denies she stepped off the moving car. She does not confess it and attempt to excuse herself for doing so, and hence the instruction met the conflicting contentions fully and precisely and should have been given without modification.”
*227Nothing is said in the opinion respecting the error' of the court in permitting plaintiff in rebuttal to testify to what she claims occurred when the conductor after the accident helped her up from where she had fallen. She was allowed, over'the objections of the defendant, and outside of any issue raised by the pleadings, to testify that he spoke to her in a rude and unseemly manner and that he employed unnecessary force in assisting her to arise.
“Q. ‘What did this conductor do, if anything, to-assist you to your feet?’ . . . ‘Objected to as not rebuttal, mere repetition, incompetent and irrelevant.’ The Court: ‘Overruled.’ ... A. ‘Why he took me-by — he took me by my left arm and jerked me and says,- “You are n’t hurt,” and shoved me back twice and says, “You are n’t hurt,” and he says, “I will get. seven days for this”; and I could not talk.’ ”
This was not in rebuttal of any evidence offered by the defendant. I think its admission was error and that, it probably influenced the amount of the recovery.
Upon the whole record I can not assent to the judgment of affirmance.
Burch, J., also dissents.